        Case 4:14-cv-00040-CSM Document 234 Filed 07/16/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Dan Abelmann and the Estate of Leanne               )
Abelmann, as successor-in-interest to               )
Leanne Abelmann, deceased,                          )
                                                    )
               Plaintiffs and Counterclaim          )
               Defendants,                          )       ORDER
                                                    )
       vs.                                          )
                                                    )
SmartLease USA, LLC,                                )
                                                    )
               Defendant, Counterclaimant, and      )
               Third-Party Plaintiff,               )
                                                    )       Case No. 4:14-cv-040
       vs.                                          )
                                                    )
Executive Housing Solutions, LLC; Ray               )
Wurth, Don Gibson, and Richard Church               )
a/k/a Chad Church, d/b/a Executive                  )
Housing Solutions, LLC; Ray Wurth, Don              )
Gibson, Richard Church a/k/a Chad Church,           )
                                                    )
               Third-Party Defendants.              )


       The court shall schedule a telephonic status conference with the parties on September 29,

2020, at 11:00 AM CST. To participate in the status conference, the parties should dial (877) 810-

9415 and enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 16th day of July, 2020.

                                                    /s/ Charles S. Miller, Jr.
                                                    Charles S. Miller, Jr, Magistrate Judge
                                                    United States District Court
